Citation Nr: 0510278	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from July 22 to 
November 15, 1957, with a prior period of inactive duty for 
training with the Puerto Rico Army National Guard.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Milwaukee, Wisconsin.    

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

This case is not yet ready for appellate review.  In this 
regard, the Board notes that a lay statement from the 
appellant's brother was forwarded to the Board in May 2004 
after the appellant's case was certified on appeal.  See 
38 C.F.R. §§ 19.37, 20.1304(c) (2004).  As a general rule, if 
further evidence is timely received by the Board, the Board 
must remand the case to the RO, unless the appellant or the 
appellant's representative waives the right to initial 
consideration by the RO.  38 C.F.R. § 20.1304(c).  

In a letter from the Board to the appellant, dated on March 
2, 2005, the Board notified the appellant that the Board had 
received a lay statement from his brother in support of his 
appeal.  The Board indicated that since the evidence was 
received after the RO last issued him a statement of the 
case, he had the right to have that new evidence reviewed by 
the RO for issuance of a supplemental statement of the case.  
The Board also noted that the appellant could waive, in 
writing, his right to initial RO consideration of the new 
evidence, and request that the Board proceed with the 
adjudication of his appeal without remanding his case to the 
RO.  Thus, the Board notified the appellant that he had 60 
days from the date of the letter to respond.  The Board 
stated that if they had not heard from the appellant by the 
end of the 60-day time period, they would assume that he did 
not wish to have the Board adjudicate his appeal at that 
time, and they would remand his appeal to the RO for review.       

On March 18, 2005, the Board received a New Evidence Response 
Form from the appellant.  In the form, the appellant checked 
the box indicating that he wished to have his case remanded 
to the RO for review of the new evidence that was submitted 
in his appeal.  Thus, in light of the above, this case must 
be remanded to the RO for its review.  

Accordingly, the appellant's case is remanded to the RO for 
the following action:

The RO should review and re-adjudicate 
the issues on appeal in light of the 
additional evidence that has been 
associated with the claims file since May 
2004.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.    

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


